DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 5 in the reply filed on June 1, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wham et al (2004/0167508) in view of Nold et al (2008/0280071).
Referring to claims 1 and 18, Wham et al teaches an electrosurgical system and corresponding method for providing an electrotherapeutic signal to a biological tissue, the electrosurgical system comprising: a forceps including: opposable jaw members (6/6a) configured to open and close; and wherein the opposable jaw members, when closed, are configured to clamp the biological tissue therebetween in a manner that provides electrical communication between the opposable jaw members via the clamped biological tissue (paragraph 0051; Figures 2, 3 and 5); and a control circuit (2B) in communication with an electrical-energy source (2C), the electrical-energy source electrically coupled to electrodes and configured to generate the electrotherapeutic signal, the control circuit (2B) configured to: cause the electrical-energy source to provide the electrotherapeutic signal to the biological tissue during an electrotherapeutic phase, the electrotherapeutic signal provided according to an electrotherapeutic plan; and cause the electrical-energy source to pulse the electrotherapeutic signal provided to the biological tissue during a sticking reduction phase that follows the electrotherapeutic phase (paragraphs 0051-0052, 0067-0071, 0077, 0078, 0081, 0082, 0086, 0088, 0094, 0100; Figures 2, 6A, 10, 12 and 13).
Wham et al teaches a control circuit configured to the electrotherapeutic signal pulsed according to a sticking-reduction plan (paragraph 0094), however fails to expressly teach that the control circuit is configured to permit fluid to return to the clamped biological tissue thereby reducing sticking of the biological tissue to the forceps.  Nold et al teaches an analogous electrosurgical system (10) comprising forceps (13/14) with opposable jaw members configured to open and close (paragraph 0024), a control circuit (20) in communication with an electric energy source (15) and wherein the control circuit is configured to permit fluid to return to the clamped biological tissue thereby reducing sticking of the biological tissue to the forceps (paragraphs 0014, 0044 and 0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit, as taught by Wham et al, to permit fluid to return to the clamped biological tissue thereby reducing sticking of the biological tissue to the forceps, as taught by Nold et al, in order to allow for the formation of long interlinked protein chains (paragraph 0014) which fuses the vessel together (paragraph 0044).

Referring to claims 2 and 19, the modified Wham reference teaches an electrosurgical system and corresponding method comprising a measurement circuit (within generator 2; paragraph 0072) in electrical communication with the opposable jaw members when the electrical-energy source is electrically coupled to the forceps, the measurement circuit configured to measure an electrical parameter of the clamped biological tissue including a reference impedance of the biological tissue, wherein the control circuit is further configured to: determine a therapy time duration based on the measured reference impedance; reduce the electrotherapeutic phase when after determined therapy time duration has expired; and commence the sticking-reduction phase after the therapy time duration has expired (paragraphs 0072, 0073, 0075, 0079, 0081, 0086, 0091, 0100, 0109, 0112, 0118; Figures 2, 6A, 10, 12 and 13).

Referring to claim 3, the modified Wham reference teaches wherein the reference impedance is measured during an interrogation phase (paragraphs 0072, 0073, 0075, 0079, 0081, 0086, 0091, 0100, 0109, 0112, 0118; Figures 2, 6A, 10, 12 and 13).

Referring to claim 4, the modified Wham reference teaches wherein the reference impedance is measured during the electrotherapeutic phase (paragraphs 0072, 0073, 0075, 0079, 0081, 0086, 0091, 0100, 0109, 0112, 0118; Figures 2, 6A, 10, 12 and 13).

Referring to claim 5-11, the modified Wham reference teaches wherein the sticking-reduction plan has alternating electrical-power minima and maxima, each of the electrical-power minima are below a predetermined threshold; wherein each of the electrical-power minima of the sticking-reduction plan is maintained for a first predetermined time duration; wherein the first predetermined time duration is greater than 10 milli-seconds; wherein each of the electrical-power maxima of the sticking-reduction plan is maintained for a second predetermined time duration; wherein the second predetermined time duration is greater than 50 milli-seconds; wherein the sticking-reduction plan is reduced after a third predetermined time duration; wherein the third predetermined time duration is greater than 200 milli-seconds (paragraphs 0072, 0073, 0075, 0079, 0081, 0086, 0091, 0100, 0109, 0112, 0118; Figures 2, 6A, 10, 12 and 13).  It is noted that these claims lack any structural elements and the applied prior art is capable of meeting the claims.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Referring to claim 12, the modified Wham reference teaches wherein the control circuit configured to pulse the electrotherapeutic signal is configured to pulse the electrotherapeutic signal according to a voltage-controlled plan (paragraph 0026, 0027, 0030, 0067-0068, 0071, 0073-0075, 0078-0080, 0087-0088, 0093, 0096-0098; Figures 2, 6A, 8, 10, 12 and 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794